Citation Nr: 0907930	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
February 1995.  He died in September 2006 at the age of 51.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

The appellant's annual reported income exceeds the maximum 
annual income for death pension benefits for a surviving 
spouse.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits. 
38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income. 38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. § 3.271.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, 
for a full 12-month annualization period following receipt of 
the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. 
§ 1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published 
in Appendix B of VA Manual M21-1 (M21-1) and is to be given 
the same force and effect as published in VA regulations.  38 
C.F.R. § 3.21 (2008).  Effective December 1, 2005, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $7,094.  Id.  On December 1, 2006, the amount was 
increased to $7,329, and, on December 1, 2007, it was again 
raised to $7,498.  Id.  Most recently, effective December 1, 
2008, the MAPR for an otherwise eligible claimant, without 
dependent child, was changed to $7,933.  Id.  

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g) (2008).  Income from 
military retirement benefits is not specifically excluded 
under 38 C.F.R. § 3.272, and therefore is included as 
countable income.  
 
In this case, the RO determined that the appellant's income, 
effective September 1, 2006, to be $36,200.  This amount 
consisted of $26,000 in annual earnings, as well as $10,200 
in earnings from her adult son.  In November 2006, she 
disagreed with the computation of her annual income, stating 
that no income was provided to her from her son.  Further, 
she reported that she was employed full-time until mid-April 
2007, when her employment was terminated.  According to her 
December 2007 statement, she was rehired on part-time status 
in May 2007, but, in September 2007, her employment was again 
terminated.  She indicated that she was looking for a job but 
was not currently employed at that time.    

In this case, as will be discussed below, even if the 
reported income earned by the appellant's son is excluded, 
her annual income still exceeds the maximum amount authorized 
by MAPR.  In her original application for pension benefits, 
she reported earning $900 to $1,000 dollars bi-weekly for her 
full-time employment.  

However, in the May 2006 supplemental statement of the case, 
the RO determined her full-time benefits to be only $500 bi-
weekly.  Accepting the RO's more favorable computation of 
income, the Board calculates her income from the period of 
September 22, 2006, to April 13, 2007, during which time she 
reported working full-time, to be at least $7,000 (computed 
at $500 bi-weekly).  

According to the revised pension eligibility form submitted 
by the appellant in December 2007, she lost her job in mid-
April and was rehired part-time.  As a result, she reported 
income in the amount of $820 a month from period beginning 
May 22, 2007, and ending September 22, 2007. 

Because $3,280 was received after she was rehired on a part-
time basis ($820 per month from May to September 2007), her 
employment income constituted at least $10,280 during the 
entire 12-month period from September 22, 2006, to September 
22, 2007.  Additionally, she received military retirement 
compensation in the amount of $8,348.76 ($695.73 per month) 
during this time period, for a total annual income of 
$18,628.

The Board also notes that the appellant did not submit any 
unreimbursed medical expenses, or other excludable income, 
paid during this 12-month period that may be excluded from 
countable income.  In applying the MAPR for a claimant, 
without dependent child, effective September 1, 2006, and 
subsequent MAPRs enacted thereafter, the Board finds that the 
appellant's annual countable income still exceeds the death 
pension limit set by law. 
 
The Board is bound by the law and regulations in effect.  
Because the claimant's income exceeds the amount authorized 
by governing statutory or regulatory authority, the Board may 
not award payment of benefits.  See Zimick v. West, 11 Vet. 
App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute")).  
Accordingly, the Board concludes that the criteria for 
entitlement to nonservice-connected death pension benefits 
have not been met. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Thus, VCAA notice is not 
applicable and further action is required.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


